Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 1 of 31

United States Courts

UNITED STATES DISTRICT COURT Souther e es of Texas
SOUTHERN DISTRICT OF TEXAS |

HOUSTON DIVISION JUL 09 2019
David J. B
UNITED STATES OF AMERICA me aes Clr oF Cour
§
V. § CRIMINAL NO. H-18-316-S
§
WINFRED FIELDS §

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
(Title 18, U.S.C. § 1349)

At all times material to this Indictment:

I. The Participants in the Scheme

 

1. WINFRED FIELDS operated a federal income tax preparation business
in Houston, Texas. FIELDS utilized several business names in his tax preparation
business, including Fields Enterprises and Your Tax Professionals, Inc., doing
business as The Tax Boss. FIELDS operated his tax preparation business from an
office located on Richmond Avenue in Houston, Texas.

2. Unnamed individual #1 (U.I. #1) held himself out as an accountant and tax
preparer. FIELDS and U.1. #1 were business partners. U.I. #1 was the Treasurer of

Your Tax Professionals, Inc., and was a signor on bank aecounts held in the name
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 2 of 31

of Your Tax Professionals, Inc. U.I. #1 aided and assisted FIELDS in the
preparation and filing of federal income tax returns.

II. Background

3. The Convention Between the Governments of the United States and the
United Kingdom of Great Britain and Northern Ireland

The United States of America (“U.S.”) and the United Kingdom (“UK”) of
Great Britain and Northern Ireland entered into a Convention for the avoidance of
double taxation and the prevention of fiscal evasion with respect to taxes on income
and on capital gains. This Convention or treaty agreement was signed by a
designated representative of each government on July 24, 2001. The Convention is
comprised of 30 Articles. Article 21 addresses taxation under the circumstances of
“Offshore Exploration and Exploitation Activities.”

The Convention established the taxation rules for residents of one country
performing work and receiving pay in the other country to avoid double taxation and
the prevention of fiscal tax evasion. Article 2 of the Convention states that the
Convention applies, in the case of the United States, to U.S. federal income taxes
imposed by the Internal Revenue Code (excluding social security taxes).

A. Article 21

The provisions of Article 21 specifically apply to activities involving

exploration or exploitation of the seabed and sub-soil and their natural resources

which are carried out offshore of either the U.S. or the UK for a period exceeding in

2
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 3 of 31

the aggregate 30 days within any period of twelve months. Article 21 therefore
applies to UK residents working offshore in oil and gas exploration and exploitation
in the U.S. for a period in excess of 30 days, whether or not consecutive, during any
twelve-month period. Salary, wages, and other similar remuneration derived by the
UK resident from his or her employment (in excess of 30 days during any twelve-
month period) in respect of exploration or exploitation activities carried on offshore
in the U.S. may be taxed by the U.S.

The U.S. is defined to mean the United States of America, including the states,
the District of Colombia, the territorial seas of the U.S., and the seabed and sub-soil
of the submarine areas adjacent to the territorial sea over which the U.S. exercises
sovereign rights in accordance with international law.

The United States has exclusive rights, in accordance with international law,
with respect to the exploration for and exploitation of natural resources of the seabed
and subsoil of those submarine areas which are adjacent to the territorial waters of
the United States. The seabed and sub-soil of the submarine areas known as the Outer
Continental Shelf which appertains to the U.S., some 200 nautical miles from shore
and beyond in certain specified areas, is subject to the jurisdiction, control, and
power of disposition of the U.S. by Congressional Act, Title 43, United States Code,
Section 1333(a)(1). The jurisdiction, control and power of disposition by the U.S.

extends to all artificial islands, and all installations and other devices permanently
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 4 of 31

or temporarily attached to the seabed erected thereon for the purpose of exploring

for, developing, or producing resources therefrom.

B. Article 14

Article 14 of the Convention addresses the circumstances when income from

employment would be taxed in the U.S., rather than in the UK, for other than oil and

gas exploration and exploitation within the U.S. If any one of the following occurs,

the wages or income earned by a non-resident could be taxed by the U.S.:

4,

a. the non-resident worker is in the U.S. in aggregate over 183 days in
any twelve-month period commencing or ending in the taxable year
concemed;

b. the non-resident worker’s income is paid by, or on behalf of, an
employer who is a resident of the U.S.; or

c. the non-resident worker’s income is borne by a permanent
establishment which the employer has in the U.S.

On February 22, 1990, the United States entered into a Tax Convention

with Spain. Article 16 of that Convention sets out that a Spanish resident worker can

be taxed in the United States if any of the following applies:

a. the non-resident worker is in the U.S. in aggregate over 183 days in
any twelve-month period;

b. the non-resident worker’s income is paid by, or on behalf of, an
employer who is a resident of the U.S.; or

c. the non-resident worker’s income is borne by a permanent
establishment or a fixed base which the employer has in the U.S.

The Convention with Spain exempts from U.S. taxation, Spanish residents whose

employment is as a member of the regular complement of a ship or aircraft operated

in international traffic by a Spanish business. However, if the resident of Spain is an
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 5 of 31

employee of a regular complement of a ship or aircraft operated in international
traffic by a U.S. business then the non-resident’s income is net exempt from U.S.
taxation.

5. The United States does not have a Tax Convention with the countries
of Singapore, Brazil or Croatia.

lll. U.S. Offshore Oil and Gas Exploration and Exploitation

6. Subsea 7 (US) LLC was based in Houston, Texas and provided
Engineering and Construction Services. During 2007 through 2012 Subsea 7 (US)
LLC conducted activities in offshore oil and gas exploration and exploitation
including within the U.S.’ outer continental shelf. Subsea 7 (US) LLC operated
vessels in the Gulf of Mexico as part of their operations. The vessels used for these
activities were either owned or leased by Subsea 7. The vessels Subsea 7 operated
in the Gulf of Mexico were manned by non-U.S. citizens. Subsea 7 used a related
“manning company” outside the U.S. to hire the workers for these vessels. The
wages paid to the crew were borne by Subsea 7 (US) LLC, who issued W-2 Wage
and Tax Statements and paid the federal tax withholdings from the wages of the crew
members working in the U.S., to the IRS. The workdays for the non-resident
workers were tracked and provided to a CPA firm in Houston, Texas for the

preparation of U.S. income tax returns for the non-resident workers.
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD_ Page 6 of 31

7. Technip was an international company with subsidiaries operating
around the world which provided services onshore/offshore, subsea and surface
technologies related to oil and gas exploration and exploitation. Technip USA, Inc.,
based in Houston, Texas, managed projects in the Gulf of Mexico. These projects
utilized a vessel (“Deep Blue”) within the outer continental shelf of the U.S. The
crew for the Deep Blue were provided by Technip Offshore Manning Services Ltd
in Scotland. The cost of the vessel and the crew was borne by Technip USA, Inc.
To meet U.S. federal tax requirements, an international CPA firm was engaged to
prepare and submit U.S. Individual Nonresident Tax Returns, Forms 1040NR for the
non-resident crew members on the vessel engaged in oil and gas exploration or
exploitation in the US.

8. UTEC was an independent provider of offshore services. UTEC’s
office in Houston, worked with Technip to provide a few workers to assist Technip
with navigation and pipeline location for the vessel Deep Blue. While working on
the Deep Blue in the U.S., UTEC reported the income of the non-resident workers
to the IRS and submitted tax withholdings to the IRS as well.

IV. THE CONSPIRACY

9, From in or about April 2010 and continuing through on or about

November 4, 2016, in the Southern District of Texas and elsewhere, the defendant

WINFRED FIELDS
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 7 of 31

and others known and unknown te the grand jury, did knowingly conspire and agree
with one another to commit the following offenses against the United States:

a. To knowingly devise and intend to devise a scheme and artifice to
defraud, and for obtaining money by means of materially false and fraudulent
pretenses, representations, and promises, and knowingly used and cause to be used
the United States mails, and private and commercial interstate carriers for the
purpose of executing the scheme and artifice to defraud, in violation of Title 18,
United States Code, Section 1341.

b. To knowingly devise and intend to devise a scheme and artifice to
defraud, and for obtaining money by means of materially false and fraudulent
pretenses, representations, and promises, and to knowingly use and cause to be used
interstate wire communications facilities in carrying out the scheme to defraud, in
violation of Title 18, United States Code, Section 1343.

Vv. MANNER AND MEANS OF THE SCHEME

 

It was part of the scheme that:

10. WINFRED FIELDS recruited as tax clients, non-resident taxpayers
who worked aboard vessels leased by United States companies to perform work
related to the oi] and gas industry within the Outer Continental Shelf of the United
States.

11. WINFRED FIELDS paid and promised to pay a referral fee to a
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD_ Page 8 of 31

crewmember, A.D., for bringing other crewmembers as clients to FIELDS.

12. WINFRED FIELDS communicated with non-resident ‘taxpayers
through United States mail or a private interstate commercial carrier, email, and
telephone conversations.

13. WINFRED FIELDS falsely informed the non-resident taxpayers that
their employers incorrectly withheld money from their wages to pay as taxes to the
IRS.

14.  WINFRED FIELDS offered, for a fee, to file on behalf of the non-
resident taxpayers, amended tax returns to amend the tax returns previously prepared
by CPA firms in order to obtain a refund of the funds withheld from their wages and
paid to the IRS.

15. WINFRED FIELDS offered, for a fee, to file on behalf of the non-
resident taxpayer, original U.S. Nonresident Alien Income Tax Returns, [RS tax
forms 1O40NR, in order to obtain a refund of the funds withheld from their wages
and paid to the IRS for the tax years in which it was believed a tax return had not yet
been submitted by another preparer.

16. WINFRED FIELDS caused the non-resident taxpayers to sign a
contract with him which set out a fee arrangement for his services regarding the tax
returns.

17, WINFRED FIELDS caused the non-resident taxpayers to sign several
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 9 of 31

documents which provided FIELDS with access to the taxpayer’s information at the
IRS and to act on their behalf in filing tax returns and receiving and negotiating
refund checks.

18. WINFRED FIELDS and a co-conspirator prepared, filed, and caused to
be prepared and filed, amended U.S. Individual Tax Returns, Forms 1040X, in the
names of non-resident taxpayers falsely claiming the earnings withheld and paid to
the Internal Revenue Service by their employers was exempt from taxation in the
United States pursuant to the treaty with the UK and should be refunded.

19. WINFRED FIELDS and a co-conspirator prepared, filed, and caused to
be prepared and filed, U.S. Nonresident Alien Income Tax Returns, Forms 1040NR,
in the names of non-resident taxpayers falsely claiming the earnings withheld and
paid to the Internal Revenue Service (IRS) by their employer was exempt from
taxation in the United States pursuant to the treaty with the UK and should be
refunded.

20. WINFRED FIELDS and a co-conspirator falsely claimed refunds from
the earnings withheld and paid to the IRS in the names of non-resident taxpayers
who were neither citizens nor residents of the UK claiming their income was exempt
from taxation in the United States pursuant to the tax treaty between the United
States and the UK and should be refunded.

21. WINFRED FIELDS caused the IRS to mail to his business address in
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 10 of 31

Houston, Texas the refund checks payable to the non-resident taxpayer, or to provide
the refunds electronically through a bank deposit.

22. WINFRED FIELDS would negotiate or cause to be negotiated the U.S.
Treasury tax refund checks payable to the non-resident taxpayer by either depositing
the checks into a bank account he controlled, or causing tax refund checks to be
deposited into a lawyer’s trust account at the lawyer’s bank, or by causing tax refund
checks to be cashed at a check cashing business.

23. WINFRED FIELDS used proceeds from the refund checks to pay a fee
to the cash checking business for cashing the refund checks, as well as to the lawyers
who deposited the tax refund checks into their trust accounts.

24. WINFRED FIELDS caused the check cashing business to provide him
either a money order or cash, minus the check cashing fee, which represented the
proceeds of the tax refund checks negotiated.

25. WINFRED FIELDS caused the lawyers who deposited the tax refund
checks into their trust accounts to write checks payable to FIELDS representing the
proceeds of the negotiated refund checks, minus the fee charged by the lawyer for
that service.

26. WINFRED FIELDS deposited and caused to be deposited the proceeds
from the negotiated refund checks, into a bank account over which he or U_I. #1, or

both had control.
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 11 of 31

27. WINFRED FIELDS sent emails to non-resident taxpayers misleading
and deceiving them regarding the status of refunds from the IRS.

28. WINFRED FIELDS and a co-conspirator would stail and delay paying
some, or in some instances any, of the tax refund proceeds to the non-resident
taxpayers.

29. WINFRED FIELDS and a co-conspirator on occasion provided a
portion of the tax refund to the non-resident taxpayer through PayPal, through an
interstate commercial mail carrier such as DHL, and through international or
interstate wire transfers.

30. WINFRED FIELDS often kept more of the proceeds from the tax
refund checks than he was authorized by the non-resident taxpayer to receive in tax
preparation fees.

31. WINFRED FIELDS shared a portion of the proceeds from the scheme
to defraud with his co-conspirator.

32. WINFRED FIELDS and a co-conspirator caused the preparation and
submission of approximately 200 tax returns or amended tax returns in the names of

non-resident taxpayers falsely claiming tax refunds from the IRS.

33. WINFRED FIELDS and a co-conspirator fraudulently-obtained
$3,097,974.19 in tax refunds from the IRS after falsely claiming the non-resident

taxpayers were exempt from taxation under a tax treaty.
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 12 of 31

34. WINFRED FIELDS and a co-conspirator kept approximately
$1,302,271.75 in fraudulently-obtained tax refund proceeds after paying

approximately $1,728,012.04 to the non-resident taxpayers.

VI. ACTS IN FURTHERANCE OF THE CONSPIRACY

 

35. In furtherance of the conspiracy described in Count One and to effect
the objects thereof, the defendant named therein and other persons both known and
unknown to the grand jury, performed or caused the performance of one or more of
the following acts, among, others not described herein, in the Southern District of
Texas and elsewhere on or about the following dates:

(1) June 10, 2010, WINFRED FIELDS sent and caused to be sent an
email to individuals working on vessels claiming their income should not have been
taxed and that the CPA advising them and their employer that their income was
taxable in the U.S. did not know what he was doing or may have had another motive
in advising that U.S. taxes were owed.

(2) June 14, 2010, WINFRED FIELDS responded to an email sent by
M.H. advising FIELDS that certain information FIELDS provided to the IRS ina
taped telephone call was not accurate.

(3) December 7, 2010, WINFRED FIELDS emailed U.I. #1 asking ULI.
#1 whether a tax return had been filed in the name of D.D., a citizen and national of

Croatia.

12
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 13 of 31

(4) December 7, 2010, U.I. #1 responded to an email from WINFRED
FIELDS that a return had not been done in the name of D.D. since there was not a
U.S. treaty with Croatia.

(5) December 7, 2010, WINFRED FIELDS instructed U.I. #1 to file a
return in the name of D.D. “just as the Brazilians.”

(6) February 24, 2011, WINFRED FIELDS filed with the IRS a 2009
U.S. Nonresident Alien Income Tax Return in the name of I.C., a citizen of Brazil,
which falsely claimed R.D.R. was exempt from U.S. income tax under Article 14 of
the UK Treaty.

(7) February 24, 2011, WINFRED FIELDS filed with the IRS a 2009
U.S. Nonresident Alien Income Tax Return in the name of R.D.R., a citizen of
Brazil, which falsely claimed R.D.R. was exempt from U.S. income tax under
Article 14 of the UK Treaty.

(8) February 24, 2011, WINFRED FIELDS caused to be filed with the
TRS a 2009 U.S. Nonresident Alien Income Tax Return in the name of M.R.R., a
citizen of Brazil, which falsely claimed M.R.R. was exempi from U.S. income tax
under Article 14 of the UK Treaty.

(9) March 15, 2011, U.I. #1 sent and caused to be sent an email to T.H.
concerning U.S. tax refund claims for D.D. stating “we had to do additional research

because he is not a UK resident and the US does not have a tax treaty with Croatia.

13
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 14 of 31

We have finally come up with the response that we believe gives us the best chance
for success and we will be submitting it before the month is over.”

(10) May 4, 2011, WINFRED FIELDS sent an email to UI. #1 asking
for a list of “everyone that we need to send money to please.”

(11) May 5, 2011, U.I. #1 sent an email in reply to WINFRED FIELDS
request stating, “[w]e don’t have enough to pay all of them.”

(12) June 2, 2011, U.T. #1 sent an email to WINFRED FIELDS in which
he listed 7 clients whose refunds were obtained from the IRS but U.J. #1 and
FIELDS had not sent to them any of the money. UI. #1 told FIELDS to “decide
what you want to send out.”

(13) June 2, 2011, WINFRED FIELDS caused to be filed with the IRS a
2007, 2008, and a 2009 U.S. Nonresident Alien Income Tax Return forms 1040R in
the name of D.D., a citizen of Croatia, each of which falsely claimed D.D. was
exempt from U.S. income tax under Article 14 of the UK tax treaty.

(14) June 8, 2011, WINFRED FIELDS caused to be filed with the IRS a
2007 Amended U.S. Individual Income Tax Return form 1040X in the name of D.D.,
a citizen of Croatia, which falsely claimed D.D. was exempt from U.S. income tax
under Article 14 of the UK tax treaty,

(15) June 14, 2011, WINFRED FIELDS caused to be filed with the IRS

a 2009 U.S. Nonresident Alien Income Tax Return, Form 1040NR, in the name of

14
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 15 of 31

V.L., a citizen of Croatia, which falsely claimed V.L. was exempt from U.S. income
tax under Article 14 of the UK tax treaty.

(16) July 28, 2011, WINFRED FIELDS caused to be filed with the IRS
a 2010 U.S. Nonresident Alien Income Tax Return, form 1040NR, in the name of
M.R.R., a citizen of Brazil, which falsely claimed M.R.R. was exempt from U.S.
income tax due Article 14 of a UK tax treaty.

(17) September 19, 2011, WINFRED FIELDS cashed the 2009 U.S.
Treasury tax refund check payable to J.G. in the amount of $19,052.36 and deposited
the proceeds into Regions Bank account 6685 held in the name Your Tax
Professionals, Inc., without providing any of the refund proceeds to J.G.

(18) September 19, 2011, WINFRED FIELDS cashed the 2009 US.
Treasury tax refund check payable to A.S. in the amount of $23,641.62 and deposited
the proceeds into Regions Bank account 6685 held in the name Your Tax
Professionals, Inc., without providing any of the refund proceeds to A.S.

(19) October 11, 2011, WINFRED FIELDS caused to be filed with the
IRS a 2010 U.S. Nonresident Alien Income Tax Return, Form 1040NR, in the name
of V.L., a citizen of Croatia, which falsely claimed V.L. was exempt from U.S.
income tax under Article 14 of the UK tax treaty.

(20) October 21, 2011, WINFRED FIELDS cashed and caused to be

cashed at a Houston area check cashing business, the 2010 U.S. Treasury tax refund

15
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 16 of 31

check payable to J.G. in the amount of $3,440 and deposited the proceeds into the
Your Tax Professionals Inc. Regions Bank account xxx6685 without providing any
of the refund money to J.G.

(21) October 21, 2011, WINFRED FIELDS cashed and caused to be
cashed at a Houston area check cashing business, the 2010 U.S. Treasury tax refund
check payable to J.R.R. in the amount of $2,281.00 and deposited the proceeds into
the Your Tax Professionals Inc. Regions Bank account xxx6685 without providing
any of the refund money to J.R.R.

(22) November 16, 2011, WINFRED FIELDS cashed and caused to be
cashed at a Houston area check cashing business, the U.S. Treasury tax refund check
payable to G.T. in the amount of $28,165.54 based upon the claimed refund for tax
year 2010 and subsequently deposited the proceeds into Your Tax Professionals, Inc.
Regions Bank account xxxx6685 without providing any of the proceeds to G.T.

(23) December 7, 2011, WINFRED FIELDS cashed and caused to be
cashed the 2010 U.S. Treasury tax refund check payable to J.I.R. in the amount of
$34,779.00 and did not provide any of the refund to J.LR.

(24) January 6, 2012, WINFRED FIELDS caused to be filed with the IRS
a 2010 U.S. Nonresident Alien Income Tax Return Form 1040NR in the name of
M.B.R., a citizen of Brazil, which falsely claimed M.B.R. was exempt from U.S.

income tax under Article 14 of the UK tax treaty.

io
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 17 of 31

(25) January 6, 2012, WINFRED FIELDS sent an email responding to
inquiries from A.S. about the status of his refunds stating «] am sorry for my
tardiness in getting back to you. With the holiday season I was in and out of the
office. Plus the IRS was working on short staff and files were just sitting until the
agents got back from vacation. I was informed that your 2007 refund was completed
and you should have the refund by the 24" of this month. The 2008 & 2009 claims
have been adjusted to reflect the credit and they should be completed processing in
2 weeks and then issued a check date. I will let you know when I receive it.”

(26) January 10,2012, WINFRED FIELDS sent and caused to be sent an
email to J.I.R. updating him on the status of his tax refund claim stating
“(u[nfortunately, the IRS did mail out the refund and it came when my office was
closed during the holidays and the postman sent it back to the IRS. The IRS is
reprocessing the check but it will take 2-3 weeks to get.”

(27) February 3, 2012, WINFRED FIELDS cashed and caused to be
cashed the 2010 U.S. Treasury tax refund check payable to M.A.S. in the amount of
$2,864.00 and did not provide any of the refund to M.A.S.

(28) February 6, 2012, WINFRED FIELDS cashed and caused to be
cashed the 2009 U.S. Treasury tax refund check payable to M.A.S. in the amount of
$20,952.79 and did not provide any of the refund to M.A.S. after depositing the

proceeds into Regions Bank account xxx6685 held in the name Your Tax

17
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 18 of 31

Professionals, Inc.

(29) February 29, 2012, WINFRED FIELDS cashed and caused to be
cashed the 2010 U.S. Treasury tax refund check payable to D.N. in the amount of
$18,755 and did not provide any of the proceeds to D.N. after depositing the
proceeds into Regions Bank account 6685 held in the name of Your Tax
Professionals, Inc.

(30) March 19, 2012, WINFRED FIELDS sent an email to A.S. stating
he had received A.S.’s 2007 and 2008 refunds but was still waiting on the 2009 to
be completed by the IRS.

(31) April 13, 2012, WINFRED FIELDS caused the 2009 U.S. Treasury
tax refund check payable to J.R.R. in the amount of $15,263.80 to be deposited into
an attorney’s trust account and caused the attorney to provide FIELDS the proceeds
of the refund check minus fees paid to the attorney.

(32) April 17, 2012, WINFRED FIELDS caused to be deposited into
FIELDS’ Wells Fargo Bank account xxx3589, the proceeds from the 2009 tax refund
check payable to J.R.R.

(33) May 4, 2012, WINFRED FIELDS sent and caused to be sent an
email to G.T. explaining that his 2010 refund check had not been provided by the
IRS because G.T.’s “claim happen to be one that was randomly chosen and was sent

to a special department where I am not allowed to call.”

18
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 19 of 31

(34) May 16, 2012, WINFRED FIELDS caused the 2008 U.S. Treasury
tax refund check payable to M.A.S. in the amount of $4,634.08 to be deposited into
an attorney’s trust account and caused the attorney to provide FIELDS the proceeds
of the refund check minus fees paid to the attorney.

(35) May 17, 2012, WINFRED FIELDS caused the deposit of the
proceeds from the 2008 U.S. Treasury tax refund check payable to M.A.S. to be
deposited into FIELDS Wells Fargo Bank account xxx3589.

(36) May 22, 2012, WINFRED FIELDS caused the 2008 U.S. Treasury
tax refund check payable to J.R.R. in the amount of $7,445.04 to be deposited into
an attorney’s trust account and caused the attorney to provide FLELDs the proceeds
of the refund check minus fees paid to the attorney.

(37) May 22, 2012, WINFRED FIELDS caused the 2008 U.S. Treasury
tax refund check payable to J.C. in the amount of $9,018.32 to be deposited into an
attorney’s trust account and caused the attorney to provide to FIELDS the proceeds
of the refund check, minus fees paid to the attorney.

(38) May 24, 2012, WINFRED FIELDS caused to be deposited into the
Your Tax Professionals, Inc. bank account xxx6685 at Regions Bank proceeds from
the 2008 refund check payable to .R.R. without paying any of the refund proceeds
to J.R.R.

(39) May 31, 2012, WINFRED FIELDS caused the 2007 U.S. Treasury

19
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 20 of 31

tax refund check payable to J.C. in the amount of $2,330.61 to be deposited into an
attorney’s trust account and caused the attorney to provide to FIELDS the proceeds
of the refund check, minus fees paid to the attorney.

(40) June 12, 2012, WINFRED FIELDS sent and caused to be sent to
D.N. an email informing her that he spoke with the IRS and her claim is completed
and they are making adjustments which takes 2-3 weeks.

(41) June 18, 2012, WINFRED FIELDS caused the 2009 U.S. Treasury
tax refund check payable to J.C. in the amount of $15,575.56 to be deposited into an
attorney’s trust account and caused the attorney to provide to FIELDS the proceeds
of the refund check, minus fees paid to the attorney.

(42) September 24, 2012, U.I. #1 sent an email to WINFRED FIELDS
attaching information for “the UK Clients we need to deposit checks for.”

(43) September 25, 2012, WINFRED FIELDS caused to be deposited
into the trust fund of an attorney, the 2011 U.S. Treasury tax refund check payable
to R.J. in the amount of $10,419.00.

(44) September 25, 2012, WINFRED FIELDS caused to be deposited
into the trust fund of an attorney, the 2011 U.S. Treasury tax refund check payable
to G.E. in the amount of $31,241.00.

(45) October 7, 2012, UI. #1 caused to be sent an email to T.T.

explaining that they did go to the bank but the bank’s hold on the money was to end

20
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 21 of 31

at midnight on Saturday morning but the bank is closed Saturday and on Monday
for Columbus Day.

(46) October 9, 2012, WINFRED FIELDS caused to be deposited into
Your Tax Professionals, Inc. Comerica Bank account xxx7776 proceeds from the
2011 tax refund check payable to R.J. without providing any of the refund money to
RJ.

(47) October 9, 2012, WINFRED FIELDS caused to be deposited into
Your Tax Professionals, Inc. Comerica Bank account xxx7776 proceeds, from the
2011 tax refund check payable to G.E. without providing any of the refund money
to G.E.

(48) October 10, 2012, UT. #1 caused to be sent an email to T.T. stating
he “went to the bank today but was not able to get wire sent because the bank was
having computer problems.”

(49) October 31, 2012, WINFRED FIELDS caused an email to be sent
to M.A.S. stating “we have received and deposited your 2008, 2009 and 2010 IRS
refund check(s) in the amount of $28,450.87 in which $23,272.07 is due to you.
Unfortunately, while waiting on the check(s) to clear we were notified by the bank
that our account(s) have been frozen due to the number of international wires that
we have been sending out.” The email further stated that due to the “new 911 laws

here in the States, the banks do a random quarterly audit on any and all international

2]
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 22 of 31

wires to verify that the wires aren’t being sent to supporters of terrorism.”

(50) November 1, 2012, WINFRED FIELDS sent and caused to be sent
an email to R.J. stating “we have received a direct deposit for your 2011 IRS refund
in the amount of $10,419.00 in which $7,710.62 is due to you. Unfortunately, we
were notified by the bank that our account(s) have been frozen due to the number of
international wires that we have been sending out.” The email further stated “[d]ue
to the new 911 laws here in the States, the banks do a random quarterly audit on any
and all international wires to verify that the wires aren’t being sent to supporters of
terrorism.”

(51) November 12, 2012, WINFRED FIELDS caused to be sent an email
updating R.J. regarding the situation with FIELDS’ frozen bank account into which
R.J.’s tax refund has been deposited.

(52) December 13, 2012, WINFRED FIELDS replied to an email from
J.C. about the status of his frozen bank account stating “We are waiting to hear from
the attorney today or tomorrow.”

(53) December 27, 2012, WINFRED FIELDS sent and caused to be sent
a memo on Fields Enterprises letterhead the subject of which was “US Funds Not
Released” in which FIELDS told his clients that the bank was questioning his
authority to represent each of them and stated “we must have these agreements to

have funds released that are being held at the bank. We are no longer using this bank

22
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 23 of 31

and is now going through our attorney’s bank.”

(54) January 4, 2013, WINFRED FIELDS deposited caused to be
deposited into his personal bank account xxx3589 at Wells Fargo Bank, a U.S.
Treasury income tax refund check for tax year 2009, payable to A.S. in the amount
of $23,917.70.

(55) January 16, 2013, WINFRED FIELDS caused to be sent an email to
G.E. stating “[u]nfortunately the request by the bank to have the information
notarized was omitted from the first letter sent out. I have attached an updated letter
for you to complete.”

(56) February 6, 2013, WINFRED FIELDS deposited and caused to be
deposited into his personal account at Wells Fargo Bank, account xxx3589 a U.S.
Treasury refund check payable to G.T. in the amount of $10,624.58 for tax year 2011
and did not provide any of the proceeds from that refund to G.T.

(57) February 14, 2013, WINFRED FIELDS sent and caused to be sent
an email to M.A.S. stating “I met with my attorney this weekend and the bank is not
making a move. Presently we are developing a plan to the fact that I will now take
personal responsibility to make the payments to everyone.”

(58) February 20, 2013, deposited and caused to be deposited into his
personal account at Wells Fargo Bank, account xxx3589 a U.S. Treasury refund

check payable to D.N. in the amount of $4,605.72 for tax year 2011 and did not

23
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 24 of 31

provide any of the proceeds from that refund to D.N.

(59) May 13, 2013, WINFRED FIELDS sent and caused to be sent an
email to G.E. with a letter attached which stated in part “I asked each of you to
refrain from calling the IRS and let us work this out but that didn’t happen.” FIELDS
also stated “[m]lany of you have attempted to explain to the IRS why you are due a
refund and now they are trying to disqualify ali refunds.”

(60) July 17, 2013, WINFRED FIELDS caused the ACH deposit of
$8,989.92 into the Fields Enterprises Regions Bank account xxx9784 from the IRS
for B.D.’s 2012 income tax refund.

(61) August 8, 2013, WINFRED FIELDS sent and caused to be sent an
email to B.D. telling B.D. that FIELDS had spoken with the IRS and “your funds
should be in within the next 10 days and I will wire them to you at that time.

(62) September 16, 2013, WINFRED FIELDS sent and caused to be sent
an email in reply to G.E. stating “we are still at a stand still with the bank however,
I’m making progress on being able to get some funds personally and get as much to
you guys as possible. I should know something within days now.”

(63) September 27, 2013, WINFRED FIELDS sent and caused to be sent
a reply email to G.E. stating “I do believe that we are very close to getting something
done. However if you want to meet with your attorney than that’s your call. I do

feel that we should have some very positive news within the next 10 days or so.”

24
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 25 of 31

(64) November 11, 2013, WINFRED FIELDS sent and caused to be sent
a response email to J.C. about the status of his refund money stating “I have made
good strides; unfortunately I also screwed up some calculations and everything
would have been completed by now (J do apologize for that). However, we are
looking good on getting everything done within the next 45 to 60 days.”

(65) February 8, 2014, WINFRED FIELDS sent and caused to be sent a
reply email to G.T. concerning his U.S. tax refunds stating “there was some
paperwork that had to be redone, the bank would not accept the paperwork from the
funding source that would give me the funds to get everybody taken care of. The
paperwork was redone and sent back to the bank on Friday and everything should
be processed and done next week.”

(66) February 8, 2014, WINFRED FIELDS sent and caused to be sent a
reply email to J.I.R. concerning his U.S. tax refund stating “I spoke with the bank
on Friday and they told me that everything should be taken care of and ready to go
next week. I have been working diligently in trying to get this matter resolved. I will
update you on next week.”

(67) February 13, 2014, WINFRED FIELDS sent and caused to be sent
a reply emai! to J.C. concerning the outstanding payment of refund money stating “I
have not been able to reach my funding source for the past 2 days being he is in New

York where the big snow storm is hitting right now.”

25
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 26 of 31

(68) November 19, 2014, WINFRED FIELDS sent and caused to be sent
a reply email to M.A.S. stating “[i]f I had the funds you will have them also.”

(69) December 4, 2014, WINFRED FIELDS sent and caused to be sent
a reply email to C.H. concerning his refund check telling C.H. that “everything is
held up at this point. I do plan to have something for you within the first quarter of
2015.”

(70) December 9, 2014, WINFRED FIELDS sent and caused to be sent
a reply email to R.J. concerning the status his refund stating, “[t]he IRS has gotten
involved and held everything up even more. They’re saying that the refunds
shouldn’t ever be issued, I’m now fighting that as well as the bank. I’m hoping to
get a lot of this taking care of within the next 45 to 60 days.”

(71) November 1, 2015, WINFRED FIELDS and U.I. #1 caused a letter
to be prepared addressed to the IRS regarding T.T.’s 2011 tax return.

(72) January 16, 2016, WINFRED FIELDS sent an email in reply to T.T.
regarding an outstanding balance of $40,000 owed to T.T.

All in violation of Title 18, United States Code, Section 1349.

COUNT TWO
(Mail Fraud Title 18, U.S.C. § 1341)

36. The allegations contained in paragraphs I through III, V, and VI of this
Indictment are hereby repeated, realleged, and incorporated by reference as though

fully set forth herein.

26
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 27 of 31

37. On or about June 15, 2013, in the Southern District of Texas, the

defendant
WINFRED FIELDS

did knowingly devise, and intend to devise, a scheme to defraud and to obtain money
and property by means of materially false and fraudulent pretenses, representations
and promises, and for the purpose of executing the scheme to defraud, and
attempting to do so, did knowingly cause to be delivered through the United States
Postal Service to the Internal Revenue Service, a U.S. Nonresident Alien Income
Tax Return, Form 1040NR, for taxpayer B.D. for the tax year 2012.

In violation of Title 18, United States Code, Section 1341.

COUNTS THREE THROUGH THIRTEEN
(Aiding and Assisting in the Preparation and Presentation
of False Tax Returns — Title 26, U.S.C. §7206(2))

38. The allegations contained in paragraphs J through III, V, and VI of this
Indictment are hereby repeated, realleged, and incorporated by reference as though
fully set forth herein.

39. On or about the dates below, in the Southern District of Texas and
elsewhere, the defendant

WINFRED FIELDS
did willfully aid and assist in and procure, counsel, and advise, the preparation and

presentation to the Internal Revenue Service of U.S. Nonresident Alien Income Tax

27
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 28 of 31

Returns, forms 1040NR, and Amended U.S. Individual Income Tax Returns, forms
1040X, for the taxpayers and tax years listed below, which were false and fraudulent
as to material matters in that they represented that the taxpayers were entitled under
the provisions of the Internal Revenue laws to claim the following income tax
refunds in the amounts listed below, whereas, as the defendant then and there well

knew and believed, the taxpayers were not entitled to claim such items in the

amounts claimed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Taxpayer | Tax Year | Date Filed Falsely Claimed Item
3 T.T. 201] 6/12/2012 | Claimed refund $30,008.00, Form 1040NR
4 AS. 2009 6/29/2012 | Claimed refund $23,425.00, Form 1040X
5 P.C. 2010 7/11/2012 | Claimed refund $1,879.00, Form 1040NR
6 PC. 2011 7/11/2012 | Claimed refund $3,208.00, Form 1040NR
7 D.N. 2011 7/11/2012 | Claimed refund $3,390.00, Form 1040X
8 MB. 2011 7/31/2012 | Claimed refund $4,404.00, Form 1040NR
9 G.T. 2011 7/31/2012 | Claimed refund $10,481, Form 1040X
10 G.E. 2011 8/8/2012 | Claimed refund $31,241.00, Form 1040NR
1] RJ. 2011 8/8/2012 | Claimed refund $10,419.00, Form 1040NR
12 PC. 2008 10/17/2012 | Claimed refund $11,706.00, Form 1040X
13 B.D. 2012 6/15/2013 | Claimed refund $9,049.00, Form 1040NR

 

 

In violation of Title 26, United States Code, Section 7206(2).

AQ.

elsewhere, the defendant

COUNT FOURTEEN
(Aiding and Assisting in the Preparation and Presentation
of a False Tax Return — Title 26, U.S.C. §7206(2))

On or about December 16, 2015, in the Southern District of Texas and

WINFRED FIELDS

28

 
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 29 of 31

did willfully aid and assist in and procure, counsel, and advise, the preparation and
presentation to the Internal Revenue Service of an Amended U.S. Individual Income
Tax Return, form 1040X, for the tax year 2014 for taxpayer K.Y.W., which was false
and fraudulent as to material matters in that it represented that the taxpayer was
entitled under the provisions of the Internal Revenue laws to claim an income tax
refund of $2,374 when the defendant then and there knew and believed, the taxpayer
was not entitled to claim such an income tax refund.
In violation of Title 26, United States Code, Section 7206(2).
COUNT FIFTEEN
(Aiding and Assisting in the Preparation and Presentation
of a False Tax Return — Title 26, U.S.C. §7206(2))
41. On or about July 15, 2016, in the Southern District of Texas and
elsewhere, the defendant
WINFRED FIELDS
did willfully aid and assist in and procure, counsel, and advise, the preparation and
presentation to the Internal Revenue Service of an Amended U.S. Individual Income
Tax Return, form 1040X, for the tax year 2014 for taxpayer K.Y.W., which was false
and fraudulent as to material matters in that it represented that the taxpayer was
entitled under the provisions of the Internal Revenue laws to claim an exception to
reporting cancellation of indebtedness income from USAA Federal Savings Bank in

the amount of $102,213 and to claim an income tax refund of $2,374 when the

29
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 30 of 31

defendant then and there well knew and believed, the taxpayer was not entitled to
claim such a refund and was not entitled to claim an exception to reporting

cancellation of indebtedness income.

In violation of Title 26, United States Code, Section 7206(2).

NOTICE OF CRIMINAL FORFEITURE
(Title 18, U.S.C. §981(a)(1)(C); Title 28 U.S.C. §2461(c))

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), the United

States gives notice to the Defendant,

WINFRED FIELDS
that in the event of conviction of mail fraud in violation of Title 18, United States
Code, Section 1341 or conspiracy to commit mail or wire fraud in violation of Title
18, United States Code, Section 1349, all property, real or personal, which
constitutes or is derived from proceeds traceable to such offenses is subject to
forfeiture.

The property subject to forfeiture is approximately $3,097,000. The United
States will seek a money judgment against the defendant in the amount of the
property the defendant obtained or acquired as a result of the criminal offenses. In
the event that a condition listed in Title 21, United States Code, Section 853(p)

exists, the United States will seek to forfeit any other property of the defendant up

30
Case 4:18-cr-00316 Document 44 Filed on 07/09/19 in TXSD Page 31 of 31

to the amount of the money judgment.

A TRUE BILL:

_ ORIGINAL 5 SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

 

RYAN K. PATRICK
UNITED STATES

 

Assistant United States Attorney

WmbYSodn

Charles Escher
Assistant United States Attorney

31
